Exhibit 10.1
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (the “Agreement”) by and between MedQuist
Holdings Inc. (the “Company”) and Ronald L. Scarboro (the “Executive”).
          The Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment;
          Executive desires to accept such employment and enter into such an
agreement;
          In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the parties agree as follows:
          1. Term of Employment. Subject to the provisions of Section 8 of this
Agreement, Executive shall be employed by the Company for a period commencing on
August 15, 2011 and ending on August 31, 2014 (the “Employment Term”) on the
terms and subject to the conditions set forth in this Agreement. On August 31,
2014 and on each August 31st thereafter (each an “Extension Date”), the
Employment Term shall be automatically extended for an additional one-year
period, unless the Company or Executive provides the other party hereto 90 days
prior written notice before the next Extension Date that the Employment Term
shall not be so extended.
          2. Position.
               a. During the Employment Term, Executive shall serve as a senior
financial executive of the Company reporting directly to the Chief Executive
Officer, with Executive’s title to be determined by the Company’s Chief
Executive Officer. Executive’s primary place of employment will be in Franklin,
Tennessee, subject to travel in the course of performing Executive’s duties for
the Company. In such positions, Executive shall have such duties and authority
as shall be determined from time to time by the Company’s Chief Executive
Officer.
               b. During the Employment Term, Executive will devote up to 100%
of Executive’s business time and commercially reasonable efforts to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Company’s Board of
Directors (the “Board”).
          3. Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of U.S.$350,000, payable in regular
installments in accordance with the Company’s usual payment practices for senior
executives. Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be determined from time to time in by the Compensation
Committee of the Company’s Board of Directors. Executive’s annual base salary,
as in effect from time to time, is hereinafter referred to as the “Base Salary.”
          4. Bonuses.
               a. Annual Bonus. Executive will be entitled to participate in the
Company’s Management Incentive Plan for 2011. Executive’s target incentive in
this plan will be 45% of Executive’s base salary for 2011 and following years;
provided, however, that

 



--------------------------------------------------------------------------------



 



Executive’s incentive for 2011 shall be prorated based upon the commencement of
Executive’s employment with the Company — August 25, 2011 (the “Commencement
Date”). Executive’s target incentive in the Company’s Management Incentive Plan
will be reviewed for increase from time to time during the Employment Term at
the discretion of the Company, but in no circumstance will be lowered. The
target incentive is the payment amount that Executive shall be eligible to
receive if the Company and Executive both attain the pre-established incentive
plan target objectives. The actual incentive award may be higher or lower than
the target incentive amount based upon achievement of the objectives by
Executive and the Company. Management Incentive Plan target objectives shall be
developed on or before February 28th of each year of the Management Incentive
Plan.
               b. Cash-Based Signing Bonus. Executive shall be entitled to a
signing bonus in an aggregate amount equal to U.S.$300,000, which shall be paid
by the Company in cash on or within fourteen (14) days following the
Commencement Date, subject to applicable tax withholdings; provided, however,
that Executive shall be required to repay the signing bonus, on a pro rata
basis, to the Company in the event that Executive’s employment hereunder is
terminated by the Company for Cause (as defined below) or upon Executive’s
resignation without Good Reason (as defined in Section 8(c)).
          5. Equity Arrangements.
               a. Initial Restricted Stock Grant. Within 20 days following the
Commencement Date, the Company will grant to Executive a number of restricted
shares of the Company’s common stock determined by dividing U.S.$460,000 by the
fair market value of the Company’s common stock on the date of issuance, as
determined by the Compensation Committee (the “Initial Restricted Shares”). The
Initial Restricted Shares will be subject to time-based vesting in 12
substantially equal installments, based on Executive’s continued service to the
Company for the 12 full calendar quarters following the applicable date of
issuance; provided that, if Executive’s employment is terminated by the Company
without “Cause” (other than by reason of death or “Disability”) or if the
Executive resigns for “Good Reason,” as those terms are defined herein and
Executive timely complies with the conditions set forth herein regarding the
execution of a release of claims in favor of the Company, any otherwise unvested
Initial Restricted Shares will then vest. The other terms and conditions
applicable to such award will be as set forth in the award agreement attached
hereto as Exhibit A.
               b. Eligibility for Performance Based Restricted Stock Grants.
Executive will also be eligible to earn performance based restricted stock
awards for each of the 2012 and 2013 fiscal years and each fiscal year
thereafter to the extent that the Employment Term is extended (the “Performance
Based Restricted Shares”). For each year, the Performance Based Restricted Share
award will be a number of restricted shares of the Company’s common stock
determined by dividing $300,000 by the fair market value of the Company’s common
stock on the date of issuance, as recommended by the Chief Executive Officer and
approved by the Compensation Committee. The date of issuance in each case will
occur within 90 days following the completion of the applicable fiscal year. The
target Performance Based Restricted Share award for a given year will be
issuable only if specified corporate performance goals are achieved in that year
and Executive remains in continuous service with the Company through the
applicable date of issuance. The corporate performance goals relevant for each
fiscal year will be established by the Compensation Committee no later than
90 days following the start of that year. The Compensation Committee may, in its
discretion, establish an opportunity for Executive to earn an award of up to 25%
larger or smaller than the target Performance Based Restricted Share award in
the event of over- or under-performance of the specified corporate

-2-



--------------------------------------------------------------------------------



 



performance goals. Any Performance Based Restricted Shares issued under this
paragraph will be subject to (i) time-based vesting in 12 substantially equal
installments, based on Executive’s continued service to the Company for the 12
calendar quarters following the applicable date of issuance; provided that, if
Executive’s employment is terminated by the Company without “Cause” (other than
by reason of death or “Disability”) or if the Executive resigns for “Good
Reason,” as those terms are defined herein and Executive timely complies with
the conditions set forth herein regarding the execution of a release of claims
in favor of the Company, any otherwise unvested Performance Based Restricted
Shares will then vest. Notwithstanding the foregoing, as provided in Section
8(d) herein, none of the then issued but unvested Performance Based Restricted
Shares shall vest in the event that the Company elects not to extend the
Employment Term. In addition, to the extent determined by the Compensation
Committee, the Performance Based Restricted Share opportunity described in this
paragraph will be subject to such other terms and conditions as may be necessary
or desirable to facilitate exemption from the limitations of Section 162(m) of
Internal Revenue Code.
          For so long as this Agreement is in effect, in the event that there is
any Change in Control (as defined below) that occurs following the end of a
fiscal year for which the specified corporate performance goals have been
achieved and the Performance Based Restricted Share award for such year has not
yet been issued to Executive, in lieu of the Performance Based Restricted Share
award, the Company shall pay Executive an aggregate amount equal to
U.S.$300,000, which shall be paid by the Company in cash on or within 10 days
following such Change in Control, subject to applicable tax withholdings. In
such event, no Performance Based Restricted Share award will be issued to
Executive for the just completed fiscal year.
          In the event that there is any Change in Control (as defined below)
within fiscal year 2012, in lieu of a Performance Based Restricted Share award
for fiscal year 2012, the Company shall pay Executive an aggregate amount equal
to:

  •   U.S.$75,000 in the event such Change of Control occurs in the period
beginning January 1, 2012 through March 31, 2012;     •   U.S.$150,000 in the
event such Change of Control occurs in the period beginning April 1, 2012
through June 30, 2012;     •   U.S.$225,000 in the event such Change of Control
occurs in the period beginning July 1, 2012 through September 30, 2012 or     •
  U.S.$300,000 in the event such Change of Control occurs in the period
beginning October 1, 2012 through December 31, 2012;

which shall be paid by the Company in cash on or within 10 days following such
Change in Control, subject to applicable tax withholdings. In such event, no
Performance Based Restricted Share award will be issued to Executive fiscal year
2012.
For purposes of this Section 5(b), the term “Change in Control” means the
occurrence of any one of the following events if such event is also a “change in
the ownership or effective control” of the Company or a “change in the ownership
of a substantial portion of the assets” of the Company, in each case as defined
in Treas. Reg. § 1.409A-3(i)(v):
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than (a) a
trustee or other fiduciary holding

-3-



--------------------------------------------------------------------------------



 



securities under an employee benefit plan of the Company or any of its
subsidiaries, (b) a corporation owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, or (c) Siris Capital Group, LLC or any of its affiliates is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Exchange
Act), directly or indirectly, of securities of the Company by reason of having
acquired such securities during the twelve month period ending on the date of
the most recent acquisition (not including any securities acquired directly from
the Company) representing 50% or more of the total combined voting power of the
Company’s then outstanding voting securities (the “Voting Stock”); or
               (ii) the majority of members of the Company’s Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or
               (iii) consummation of a reorganization, merger or consolidation
resulting in a change described in (i) or (ii) of this definition, or the sale
or other disposition of all or substantially all of the assets of the Company
involving 50% or more of the total gross fair market value of all of the assets
of the Company immediately before such sale of assets (a “Business
Combination”), in each case, unless all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the total voting power represented by the voting
securities entitled to vote generally in the election of directors of the
corporation resulting from the Business Combination in substantially the same
proportions as their ownership, immediately prior to the Business Combination of
the Voting Stock of the Company.
          6. Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s employee benefit plans as in effect
from time to time (collectively “Employee Benefits”), on the same basis as those
benefits are generally made available to other senior executives of the Company.
          7. Vacation; Reimbursement of Expenses.
                    a. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.
                    b. The Company will pay on Executive’s behalf, or reimburse
Executive for, the reasonable costs of his relocation to the Franklin, Tennessee
vicinity in accordance with the Company’s Relocation Policy dated May 21, 2010,
as modified by the attached Exhibit B.
                    c. Executive shall be entitled to vacation in accordance
with the provisions of the Company’s executive vacation policy as in effect from
time to time, but not less than 4 weeks per fiscal year of the Company, which
shall be taken at times selected by Executive with due regard for the business
needs of the Company. Executive shall also be entitled to five paid personal
days per fiscal year of the Company in accordance with the Company’s executive
personnel policies.

-4-



--------------------------------------------------------------------------------



 



          8. Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 90 days
advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 8 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.
                    a. By the Company For Cause or By Executive Resignation
Without Good Reason.
               (i) The Employment Term and Executive’s employment hereunder may
be terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined in
Section 8(c)); provided that Executive will be required to give the Company at
least 90 days advance written notice of a resignation without Good Reason.
               (ii) For purposes of this Agreement, “Cause” shall mean
(A) Executive’s failure to substantially perform Executive’s material duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness, Disability or death), (B) willful dishonesty in the
performance of Executive’s duties hereunder, (C) Executive’s conviction of, or
plea of nolo contendere to a crime constituting a felony under the laws of the
United States or any state thereof, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or any
intentional act or intentional omission which is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates or (E) Executive’s breach of the provisions of
Sections 9 or 10 of this Agreement; provided that the event described in clause
(A) of this Section 8(a)(ii) shall constitute Cause only if the Executive fails
to cure such event within 30 days after receipt from the Company of written
notice of the event which constitutes Cause. For purposes of this Agreement, no
act, or failure to act, on Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by Executive in bad faith and without reasonable
belief that Executive’s action or omission was in the best interest of the
Company. “Cause” shall not include failure of the Company to meet financial
performance objectives. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.
               (iii) If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns without Good Reason, Executive shall be entitled
to receive:
               (A) the Base Salary through the date of termination within
30 days following termination;
               (B) reimbursement (within 30 days following submission by
Executive to the Company of appropriate supporting documentation) for any
unreimbursed business expenses properly incurred by Executive in accordance with
Company policy prior to the date of Executive’s termination; provided claims for
such reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 60 days following the date of Executive’s
termination of employment; and

-5-



--------------------------------------------------------------------------------



 



          (C) such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) through (C) hereof being referred to as the “Accrued Rights”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement or otherwise.
          b. Disability or Death.
          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to perform
Executive’s duties (such incapacity is hereinafter referred to as “Disability”).
Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
          (A) the Accrued Rights;
          (B) any Annual Bonus otherwise earned, but unpaid, as of the date of
termination for the immediately preceding fiscal year, payable when such Annual
Bonus would have otherwise been payable to Executive had his employment not
terminated; and
          (C) a pro rata portion of the Annual Bonus, if any, that Executive
would have been entitled to receive pursuant to Section 4 hereof in such year
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment (the “Pro-Rata Bonus”), payable
when such Annual Bonus would have otherwise been payable to Executive had his
employment not terminated.
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
               c. By the Company Without Cause or Resignation by Executive for
Good Reason.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for Good
Reason.

-6-



--------------------------------------------------------------------------------



 



          (ii) For purposes of this Agreement, “Good Reason” shall mean
(A) breach by the Company of any material term of this Agreement, including but
not limited to the failure of the Company to pay or cause to be paid Executive’s
Base Salary or Annual Bonus, when due hereunder, and (B) any material diminution
in Executive’s then current authority, title, reporting relationship or
responsibilities; provided that the events described in this Section 8(c)(ii)
shall constitute Good Reason only if (x) Executive notifies the Company in
writing that an event constituting Good Reason has occurred, which notice shall
be provided within 30 days after Executive first becomes aware of the occurrence
of such event constituting Good Reason, (y) the Company fails to cure such event
within 30 days after receipt of the written notice from Executive, and
(z) Executive resigns employment within 30 days following expiration of the
Company’s cure period.
          (iii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason (provided that in either such case Executive does not immediately
thereafter commence employment with an affiliate of the Company), Executive
shall be entitled to:
          (A) the Accrued Rights; and
          (B) any Annual Bonus otherwise earned, but unpaid, as of the date of
termination for the immediately preceding fiscal year;
          (C) a Pro-Rata Bonus for the year of termination;
          (D) vesting of any then otherwise issued but unvested Initial
Restricted Shares and Performance Based Restricted Shares; and
          (E) continued payment of the Executive’s base salary in accordance
with the Company’s normal payroll practices, as in effect on the date of
termination of Executive’s employment, as in effect on the date of termination
of Executive’s employment, until 12 months after the date of such termination
(the “Salary Continuation Payments”); and
          (F) if and only if Executive elects COBRA continuation coverage, a
monthly amount, payable for 12 months (or, if less, the duration of Executive’s
period of COBRA continuation) equal, after applicable tax withholding, to the
portion of monthly group health premiums paid by the Company for similarly
situated active employees; and
The payments and rights described in paragraphs (B) through (F) above (the
“Severance Benefits”), are subject to Executive’s continued compliance with
Sections 9 and 10, Executive’s execution and delivery of a general release of
claims in favor of the Company and its affiliates in the form attached hereto as
Exhibit C and to such release becoming effective and irrevocable prior to the
expiration of the 60-day period immediately following the termination date (such
60-day period, the “Release Period”). The bonuses described in paragraphs
(B) and (C) will in each case be paid when the Annual Bonus would have otherwise
been paid to Executive for the applicable year, had his employment not
terminated (or, if later, on the first regularly scheduled payroll date that
follows the Release Period). The shares described in paragraph (D) will become
non-forfeitable and will be released to Executive, and the Salary Continuation
Payments described in paragraph (E) and the COBRA premium subsidy described in
paragraph (G) will

-7-



--------------------------------------------------------------------------------



 



commence. If the above-described release does not become effective and
irrevocable prior to the expiration of the Release Period, the Severance
Benefits will then be forfeited.
          (iv) Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason as described above, except as set forth
in Section 8(c)(iii), Executive shall have no further rights to any compensation
or any other benefits under this Agreement or otherwise.
               d. Election Not to Extend the Employment Term. In the event
either party elects not to extend the Employment Term pursuant to Section 1,
unless Executive’s employment is earlier terminated pursuant to paragraphs (a),
(b) or (c) of this Section 8, Executive’s termination of employment hereunder
(whether or not Executive continues as an employee of the Company thereafter)
shall be deemed to occur on the close of business on the last day of the
Employment Term. In the event that the Executive elects not to extend the
Employment Term, Executive shall be entitled to receive only the Accrued Rights.
In the event that the Company elects not to extend the Employment Term,
Executive shall be deemed to have been terminated by the Company without Cause
and will be entitled to receive the payments, rights and benefits described
above in Section 8(c), with the exception that none of the then issued but
unvested Performance Based Restricted Shares shall vest.
               e. Notice of Termination. Any purported termination of employment
by the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
          9. Non-Competition.
               a. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates (the “Company Group”)
and accordingly agrees as follows:
     (1) While Executive is performing services for the Company Group and for a
period of one year following the cessation of that service for any reason (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting, in competition with the Company Group, the business of any client or
prospective client:

  (i)   with whom Executive had personal contact or dealings on behalf of the
Company Group during the one-year period preceding the Relevant Date (as defined
below);     (ii)   with whom employees reporting to Executive have had personal
contact or dealings on behalf of the Company Group during the one year
immediately preceding the Relevant Date; or

-8-



--------------------------------------------------------------------------------



 



  (iii)   for whom Executive had responsibility during the one year immediately
preceding the Relevant Date.

For purposes of this Agreement, “Relevant Date” will mean (i) during the time
Executive is performing services for the Company Group, any date such definition
is being applied; and (ii) following any cessation of Executive’s service, the
date of such cessation.
     (2) During the Restricted Period, Executive will not directly or
indirectly:

  (i)   engage in any transcription processing services and dictation business,
physician services business or other business that competes with the business of
the Company Group (including, without limitation, businesses which the Company
Group have specific plans to conduct in the future and as to which Executive is
aware of such planning) in any geographical area where the Company Group
manufactures, produces, sells, leases, rents, licenses or otherwise provides its
products or services (a “Competitive Business”);     (ii)   enter the employ of,
or render any services to, any Person (or any division or controlled or
controlling affiliate of any Person) who or which engages in a Competitive
Business;     (iii)   acquire a financial interest in, or otherwise become
actively involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or     (iv)   interfere with, or attempt to interfere with,
business relationships (whether formed before, on or after the date of this
Agreement) between the Company Group and any of its respective customers,
clients, suppliers or investors.

     (3) Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of the Company Group which are publicly traded on
a national or regional stock exchange or on the over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such Person and (ii) does not, directly or indirectly, own 2% or more
of any class of securities of such Person.
     (4) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

  (i)   solicit or encourage any employee of the Company Group to leave the
employment of the Company Group; or     (ii)   hire any such employee who was
employed by the Company Group as of the Relevant Date or who left the employment
of the Company Group coincident with, or within one year prior to, the Relevant
Date.

     (5) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company Group any
consultant then under contract with the Company Group.

-9-



--------------------------------------------------------------------------------



 



               b. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     10. Confidentiality; Intellectual Property.
               a. Confidentiality.
          (i) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company Group (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information —including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals concerning the past, current or future business, activities and
operations of the Company Group and/or any third party that has disclosed or
provided any of same to the Company Group on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.
          (ii) “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company Group to obtain a
protective order or similar treatment.
          (iii) Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company Group; (y)
immediately destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Executive’s possession
or control (including any of the foregoing stored or located in Executive’s
office, home, laptop or other computer, whether or not Company Group property)
that contain Confidential Information or otherwise relate to the business of the
Company Group except that Executive may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company

-10-



--------------------------------------------------------------------------------



 



regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.
               b. Intellectual Property.
          (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company Group a perpetual, non-exclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) therein for all purposes in connection with the Company Group’s current
and future business.
          (ii) If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any resources of the Company Group (“Company Works”),
Executive shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights, titles, interests and intellectual property rights
therein (including, without limitation, rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company Group to the extent ownership of any such rights does not
vest originally in the Company Group.
          (iii) Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works. The records will be
available to and remain the sole property and intellectual property of the
Company Group at all times.
          (iv) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company Group’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason to secure Executive’s signature on any document for this purpose,
then Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Executive’s agent and attorney in fact,
to act for and in Executive’s behalf and stead to execute any documents and to
do all other lawfully permitted acts in connection with the foregoing.
          (v) Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company Group any confidential, proprietary or
non-public information or intellectual property relating to a former employer or
other third party without the prior written permission of such third party.
Executive shall comply with all relevant policies and guidelines of the Company
Group, including (without limitation) policies regarding the protection of
confidential information and intellectual property, conflicts of interest and
securities trading. Executive acknowledges that the Company Group may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version.

-11-



--------------------------------------------------------------------------------



 



          11. Specific Performance. Executive acknowledges and agrees that the
Company Group’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and the Company Group
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Executive agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company
Group, without posting any bond, shall be entitled to obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, in the event of any breach of Section 9 or Section 10, in addition
to any remedies at law, the Company Group, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement (which payments shall be deemed permanently forfeited
if it is established that Executive breached Section 9 or Section 10).
          12. Miscellaneous.
               a. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.
               b. Entire Agreement/Amendments. This Agreement contains the
entire agreement and understanding of the parties hereto relating to the subject
matter hereof, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature relating to the
subject matter hereof except any restricted stock agreement entered into
pursuant to Section 5. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.
               c. No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
               d. Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.
               e. Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

-12-



--------------------------------------------------------------------------------



 



               f. Compliance with IRC Section 409A.
          (i) If a termination giving rise to payments and benefits hereunder is
not a “Separation from Service” within the meaning of Treas. Reg. §
1.409A-1(h)(1) (or any successor provision), then the amounts otherwise payable
pursuant to that section will instead be deferred without interest and will not
be paid until Executive experiences a Separation from Service. In addition, to
the extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or
any successor provision) is necessary to avoid the application of an additional
tax under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to payments due to Executive upon or following his Separation from
Service, then notwithstanding any other provision of this Agreement (or any
otherwise applicable plan, policy, agreement or arrangement), any such payments
that are otherwise due within six months following Executive’s Separation from
Service (taking into account the preceding sentence of this paragraph) will be
deferred without interest and paid to Executive in a lump sum immediately
following that six month period.
          (ii) This Section should not be construed to prevent the application
of Treas. Reg. § 1.409A-1(b)(9)(iii) (or any successor provision) to amounts
payable hereunder. For purposes of the application of Treas. Reg. §
1.409A-1(b)(4) (or any successor provision), each payment in a series of
payments will be deemed a separate payment.
          (iii) Notwithstanding anything herein to the contrary, to the extent
any expense, reimbursement or in-kind benefit provided to Executive constitutes
a “deferral of compensation” within the meaning of Section 409A of the Code,
(i) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive in
any other calendar year, (ii) the reimbursements for expenses for which
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
               g. Indemnification. The Company shall maintain directors and
officers liability insurance in commercially reasonable amounts (as reasonably
determined by the Board), and the Executive shall be covered under such
insurance to the same extent as any other senior executive of the Company. In
addition, the Company shall, to the maximum extent permitted by law, and under
the Company’s Charter, By-Laws or standing or other resolutions, defend,
indemnify and hold harmless the Executive from and against any and all claims
made against the Executive concerning or relative to his service, actions or
omissions on behalf of the Company as an officer, employee, director or agent
thereof.
               h. Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.
               i. Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either

-13-



--------------------------------------------------------------------------------



 



party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
If to the Company:
MedQuist Holdings Inc.
attn: General Counsel
9009 Carothers Parkway, Suite C-2
Franklin, TN 37067
If to Executive: to the most recent address of Executive set forth in the
personnel records of the Company.
               j. Mitigation and Set-Off. Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. Further, the Company’s obligations to make any
payments hereunder shall not be subject to or affected by any setoff,
counterclaims, recoupment, or defenses or other rights which the Company may
have against Executive or others.
               k. Survival. Sections 9-11 of this Agreement, and all other
provisions of this Agreement relating to the interpretation or enforcement of
those sections, will survive any expiration of this Agreement or any cessation
of Executive’s employment for any reason.
               l. Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
               m. Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement.
               n. Withholding Taxes. The Company may withhold from any amounts
payable or property transferable to Executive such Federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
               o. Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
each case on the date indicated below, respectively.

            MEDQUIST HOLDINGS INC.
      By:   /s/ Roger L. Davenport         Title: Chairman and CEO        Date:
8.15.2011        EXECUTIVE
      /s/ Ronald L. Scarboro       Date: 8.15.2011           

-15-



--------------------------------------------------------------------------------



 



EXHIBIT A
[Restricted Stock Award Agreement]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Relocation Policy Variances
1. The period of temporary living expenses will be changed from “up to 60 days”
to “as determined by the Chief Executive Officer” (to the extent Executive
remains employed by the Company for such period).
2. The Incidental/Miscellaneous expenses subject to reimbursement will include
the costs of maintaining Executive’s two existing homes pending their sale and
the maximum amount of such Incidental/Miscellaneous expenses will be increased
from U.S.$5,000 to such other reasonable amount as may be approved by the
Compensation Committee of the Board.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AND NON-DISPARAGEMENT AGREEMENT
     THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of
the ___ day of _______, ____ by and between Ronald L. Scarboro (the “Executive”)
and MedQuist Holdings Inc. (the “Company”).
     WHEREAS, the Executive’s employment as an employee of the Company has
terminated; and
     WHEREAS, pursuant to Section 8(c) of the Employment Agreement by and
between the Company and the Executive dated August 15, 2011 (the “Agreement”),
the Company has agreed to pay the Executive certain amounts and to provide him
with certain rights and benefits, subject to the execution of this Release.
     NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
          1. Consideration. The Executive acknowledges that: (i) the payments,
rights and benefits set forth in Section 8(c) of the Agreement constitute full
settlement of all his rights under the Agreement, (ii) he has no entitlement
under any other severance or similar arrangement maintained by the Company, and
(iii) except as otherwise provided specifically in this Release, the Company and
its affiliates do not and will not have any other liability or obligation to the
Executive. The Executive acknowledges that, in the absence of his execution of
this Release, the benefits and payments specified in Section 8(c) of the
Agreement would not otherwise be due to him.
          2. Release and Covenant Not to Sue.
               a. The Executive fully and forever releases and discharges the
Company, and all of its, affiliates and subsidiaries, and each of their
respective stockholders, predecessors, successors, assigns, officers, directors,
trustees, employees, agents and attorneys, past and present (the Company and
each such person or entity is referred to as a “Released Person”) from any and
all claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities, of whatever kind or nature, direct or
indirect, in law, equity or otherwise, whether known or unknown, arising through
the date of this Release, out of the Executive’s employment by the Company or
the termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.
               b. The Executive expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against a Released
Person and that he has not assigned any claim against a Released Person. The
Executive further promises not to initiate a lawsuit or to bring any other claim
against the other arising out of or in any way related to the Executive’s
employment by the Company or the termination of that employment. This Release
will not prevent the Executive from filing a charge with the Equal Employment
Opportunity Commission (or similar state agency) or participating in any
investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that

C-1



--------------------------------------------------------------------------------



 



any claims by the Executive for personal relief in connection with such a charge
or investigation (such as reinstatement or monetary damages) would be barred.
               c. The foregoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce
Section 8(c) of the Agreement, or (c) claims for indemnification under
Section 12(g) of the Agreement.
          3. Restrictive Covenants. The Executive acknowledges that restrictive
covenants contained in Sections 9 and 10 of the Agreement will survive the
termination of his employment. The Executive affirms that those restrictive
covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates, that he received adequate consideration in
exchange for agreeing to those restrictions and that he will abide by those
restrictions.
          4. Non-Disparagement. The Executive will not disparage any Released
Person or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of any Released Person.
The Company’s directors and officers will not disparage Executive or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of Executive.
          5. Rescission Right. The Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) he was provided twenty-one (21) calendar days after receipt of the
Release to consider its terms before signing it; and (e) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void. The Executive
may revoke this Release during those seven (7) days by providing written notice
of revocation to the Company at the address set forth in the Agreement.
          6. Challenge. If the Executive violates any provisions of the
Restrictive Covenants or this Release, no further payments, rights or benefits
under Section 8(c) of the Agreement will be due to the Executive.
          7. Miscellaneous.
               a. No Admission of Liability. This Release is not to be construed
as an admission of any violation of any federal, state or local statute,
ordinance or regulation or of any duty owed by the Company to the Executive.
There have been no such violations, and the Company specifically denies any such
violations.
               b. No Reinstatement. The Executive agrees that he will not apply
for reinstatement with the Company or seek in any way to be reinstated,
re-employed or hired by the Company in the future.
               c. Successors and Assigns. This Release shall inure to the
benefit of and be binding upon the Company and the Executive and their
respective successors, permitted assigns, executors, administrators and heirs.
The Executive may not make any assignment of this Release or any interest
herein, by operation of law or otherwise. The Company may assign

C-2



--------------------------------------------------------------------------------



 



this Release to any successor to all or substantially all of its assets and
business by means of liquidation, dissolution, merger, consolidation, transfer
of assets, or otherwise.
               d. Severability. Whenever possible, each provision of this
Release will be interpreted in such manner as to be effective and valid under
applicable law. However, if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.
               e. Entire Agreement; Amendments. Except as otherwise provided
herein, this Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof. This Release may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.
               f. Governing Law. This Release shall be governed by, and enforced
in accordance with, the laws of the State of Delaware, without regard to the
application of the principles of conflicts of laws.
               g. Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.
     IN WITNESS WHEREOF, the Company has caused this Release to be executed by
its duly authorized officer, and the Executive has executed this Release, in
each case on the date first above written.

            MEDQUIST HOLDINGS INC.
      By:   /s/ Roger L. Davenport         Name & Title: Roger L. Davenport     
  Chairman and CEO        RONALD L. SCARBORO
      /s/ Ronald L. Scarboro                  

C-3